Case 21-50098-acs       Doc 7     Filed 03/26/21      Entered 03/27/21 00:49:14              Page 1 of 2

             Trustee's Preferred Methodology For Document Turnover
Trustee                 Preferred Method for Turnover           Trustee's Contact Information

Louisville

William Stephen Reisz   Electronic documents via email          TrusteeReisz@gmail.com
Michael E. Wheatley     Electronic documents via email; Paper   PO Box 1072, Prospect, KY 40059
                        documents or documents on CD/DVD        502−744−6484
                        via mail; NO FAXES                      mwheatleytr@gmail.com
Robert W. Keats         Paper documents; electronic             PO Box 221377 Louisville, KY
                        documents via email; NO FAXES           40252−1377; 502−587−8787;
                                                                rkeats@bellsouth.net
William W. Lawrence     Electronic documents via email only     wlch7ecf@gmail.com
Paducah

Mark Little             Via BlueStylus                          trustee@littlelawky.com
Bowling Green

Jerry A. Burns          Via DocLink                             www.doclink.bms7.com
                        Via email, by Adobe Acrobat &           burnstrustee@bellsouth.net
                        Bookmarked
Mark H. Flener          Via DocLink                             www.doclink.bms7.com
Owensboro

Mark H. Flener          Via DocLink                             www.doclink.bms7.com
Mark Little             Via BlueStylus                          trustee@littlelawky.com
           Case 21-50098-acs                  Doc 7           Filed 03/26/21            Entered 03/27/21 00:49:14                        Page 2 of 2
                                                               United States Bankruptcy Court
                                                                Western District of Kentucky
In re:                                                                                                                 Case No. 21-50098-acs
Debora S Coles                                                                                                         Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0644-5                                                  User: tpreston                                                              Page 1 of 1
Date Rcvd: Mar 24, 2021                                               Form ID: 254                                                               Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 26, 2021:
Recip ID                 Recipient Name and Address
db                     + Debora S Coles, 1506 Airport Rd., Murray, KY 42071-7554

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 26, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 24, 2021 at the address(es) listed
below:
Name                               Email Address
John L. Daugherty
                                   ustpregion08.lo.ecf@usdoj.gov

Mark R. Little
                                   trustee@littlelawky.com mrl@trustesolutions.net

Steve Vidmer
                                   on behalf of Debtor Debora S Coles svidmerbr@gmail.com vidmerlaw@protonmail.com


TOTAL: 3
